UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7565



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CORNELIUS TUCKER, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-02-235-BO)


Submitted:   November 18, 2004            Decided:   November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Cornelius Tucker, Jr., seeks to appeal an order of the

magistrate judge finding Tucker competent to stand trial for

mailing threatening communications, in violation of 18 U.S.C.A.

§ 876 (West 2000 & Supp. 2004).   We dismiss the appeal for lack of

jurisdiction because the order is not appealable.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders. 28 U.S.C.

§ 1292 (2000); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949).   Piecemeal or interlocutory appeals are disfavored in the

federal courts, especially in criminal cases.     United States v.

MacDonald, 435 U.S. 850, 853-54 (1978).   As the order Tucker seeks

to appeal is neither a final order nor an appealable interlocutory

or collateral order, we deny his motion to dismiss counsel and

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequate

presented in the materials before the court and argument would not

aid the decisional process.

                                                         DISMISSED




                               - 2 -